Case 1:20-cr-00148-JSR Document 19 Filed 08/19/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Be ee ee ee X
UNITED STATES OF AMERICA
-against- : ORDER 1:20-cr-00148-JSR-1
Juan Fermin
Defendant
oo x

Jed S. Rakoff, United States District Judge:

ORDERED that the defendant’s conditions of release be modified to
include the following:

The defendant may attend the recording studio two times per week for
three hours per day between the hours of 10 am to 6pm by submitting his
request with 48-hour advance notice. Failure to abide these conditions
will result in the denial of the schedule by Pretrial Services.

Dated: New York, New York
August [f, 2020

SO ORDERED

SL4 Ral

Jed S. Rakoff
United States District Judge

 

 

 

 

 

 
